Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8 and 11 – 14 are cancelled. 
Claims 1, 3, 9, and 10 are amended. 

Claims 1 – 7, 9, and 10 are pending. 

Response to Amendment
The objection to the abstract of the disclosure is withdraw in light of the amendments. 

The rejection of claims 1 and 3, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

The rejection of claims 11 – 14, under 35 U.S.C. 112(b), is moot in light of the cancelation of the claims.

Response to Arguments
Applicant’s arguments, filed 04/20/2021, with respect to the rejection of claims 1 – 7, 9, and 10, under 35 U.S.C. 102(a)(1), have been fully considered and are 

Allowable Subject Matter
Claims 1 – 7, 9, and 10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a circuit applied to having multiple scan modes for testing.

The claimed invention, regarding claim 1 as representative, recites features such as: a first circuit block, corresponding to a first scan mode of the multiple scan modes, including at least one first scan chain for receiving a first test signal from an external automatic test equipment, and a second circuit block, corresponding to a second scan mode of the multiple scan modes, including at least one second scan chain for receiving a second test signal from the external automatic test equipment

The prior art of record (Attaway et al., U.S. Patent 5,701,308, Tekumalla et al. U.S. Publication 2013/0219238, and Linn, U.S. Publication 2002/0070744, as examples of such prior art) do not teach the same. 



Claim 1 – 7, 9, and 10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniel F. McMahon/Primary Examiner, Art Unit 2111